On the particular facts disclosed, the determination of the Appellate Term, the order of the Municipal Court entered January 18, *7631943, granting defendant’s cross motion for summary judgment dismissing the amended complaint and the judgment entered thereon, and the order of the Municipal Court entered January 15, 1943, denying plaintiff’s motion for summary judgment or for partial summary judgment, are unanimously reversed, without costs, and plaintiff’s motion for partial summary judgment granted in the sum of $29.51, with interest from November 29, 1940. Settle order on notice. Present — Townley, Glennon, Untermyer, Dore and Callahan, JJ.